Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claim Objections
Claim 13 is objected to because of the following informalities:  
Claim 13 recites “as roller assembly slides”. This should be amended to recite “as the roller assembly slides”.
Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-6, 9-12, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being unpatentable by Nevens et al (US 2003/0177870).
As concerns claim 1, Neves et al (US 2003/0177870) discloses a power tong for handling a tubular, comprising: 
a rotary gripping apparatus (10) having: 
a rotary base (30) having a first jaw (36); and 
at least one rotary arm (40) movable relative to the rotary base between an open position and a closed position, the at least one rotary arm having a second jaw (160), wherein a gap (opening near citation 25) is present between the rotary base and the at least one rotary arm for receiving the tubular when the at least one rotary arm is in the open position, and wherein the gap is closed when the at least one rotary arm is in the closed position.  (Progression between Figures 1 and 2)
As concerns claim 2, Neves discloses the power tong of claim 1, wherein the first jaw is an active jaw and the second jaw is a passive jaw. (As the terms "active" and "passive" do not have strict structural requirements with regards to the claimed jaws, any of the jaws may be considered active or passive, depending on their state/function at that moment in time.)  
As concerns claim 3, Neves discloses the power tong of claim 1, wherein the at least one rotary arm includes a first rotary arm and a second rotary arm.  (Paragraph [0025] - "pair of doors")
As concerns claim 4, Neves discloses the power tong of claim 1, wherein the rotary gripping apparatus comprises a jaw carrier (25, body which holds ) and a cam body (30), and the cam body is rotatable relative to the jaw carrier to move the first jaw from a radially retracted to a radially extended position relative to the jaw carrier.  (Paragraph [0041], [0062])
As concerns claim 5, Neves discloses the power tong of claim 4, wherein the cam body is rotatable relative to the jaw carrier to move the second jaw from the radially retracted to the radially extended position relative to the jaw carrier.  (Paragraph [0041], [0062])
As concerns claim 6, Neves discloses the power tong of claim 4, wherein the second jaw is a passive jaw.  (As the terms "active" and "passive" do not have strict structural requirements with regards to the claimed jaws, any of the jaws may be considered active or passive, depending on their state/function at that moment in time.)  
As concerns claim 9, Nevens discloses a rotary gripping apparatus for a power tong, comprising: 
a jaw carrier (25) having: 
a passive jaw assembly (160) having a passive jaw (jaws shown as inserts in 160); and 
an active jaw (36) movable from a retracted position to an extended position; 
a cam body (93, 94) disposed about the jaw carrier and rotatable relative to the cam body, the cam body having: 
a cam base (92) having a cam configured to radially extend the active jaw from the retracted position to the extended position; and 
a cam arm (40) movable relative to the cam base; 
wherein the passive jaw assembly is movable with the cam arm relative to the cam base to create an opening in the cam body.  
As concerns claim 10, Nevens discloses the rotary gripping apparatus of claim 9, wherein the jaw carrier has a lock (122) configured to selectively attach the passive jaw assembly to the cam arm. (Figure 1)
As concerns claim 11, Nevens discloses the rotary gripping apparatus of claim 9, wherein the passive jaw assembly includes an arm alignment assembly (114, 120, 123).  
As concerns claim 12, Nevens discloses the rotary gripping apparatus of claim 11, wherein the arm alignment assembly is an alignment member attached to the passive jaw assembly and slidably disposed in a slot of the cam arm.  
As concerns claim 16, Nevens discloses the rotary gripping apparatus of claim 9, wherein the cam body (93, 94) is rotatable relative to the jaw carrier (25) in a first direction to move the active jaw from the retracted position to the extended position, and wherein the cam body is rotatable relative to the jaw carrier in a second direction to move the active jaw from the extended position to the radially retracted position, wherein the cam body is in a neutral alignment with the jaw carrier when the active jaw is in the retracted position. (Figure 1) 
As concerns claim 17, Nevens discloses a method of rotating a tubular with a power tong, comprising: 
opening a rotary gripping apparatus (10) to receive the tubular, wherein the rotary gripping apparatus includes a jaw carrier (25) including at least one active jaw (36, 38) and a cam body (93, 94); 
inserting the tubular into the open rotary gripping apparatus; 
closing the rotary griping apparatus (Figure 2); 
rotating the cam body relative to the jaw carrier to radially extend the at least one active jaws into engagement with the tubular; and 
rotating the tubular gripped by the at least one active jaws. (Paragraph [0036]) 
As concerns claim 19, Nevens discloses the method of claim 17, wherein prior to opening the rotary gripping apparatus, the rotary gripping apparatus is rotated to a neutral orientation relative to a tong body of the power tong.  (Paragraph [0056])
As concerns claim 20, Nevens discloses the method of claim 17, opening the rotary gripping apparatus to remove the tubular after rotating the tubular. (Paragraph [0036])


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Nevens in view of Thibodeaux (US 2015/0275597).
As concerns claim 7, Nevens discloses the power tong of claim 4, however fails to specify wherein a direction of rotation of the cam body relative to the jaw carrier to extend the first jaw is controlled by a switch. 
Thibodeaux (US 2015/0275597) teaches wherein a direction of rotation of the cam body relative to the jaw carrier to extend the first jaw is controlled by a switch. (Paragraph [0032])
Therefore it would have been obvious to modify Nevens as taught by Thibodeaux to obtain the invention as specified in the claim for the expected benefit of providing operator controls to operate the system in make-up or break-out directions. 

Claims 8 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Nevens in view of Smith et al (WO 2018/164664).
As concerns claim 8, Nevens discloses the power tong of claim 1, however fails to specify further comprising a brake band assembly having a brake band, wherein the brake band is configured to selectively engage a brake of the rotary gripping apparatus.  
Smith et al (WO 2018/164664) teaches a brake band assembly in a power tong system, comprising a brake band (113), wherein the brake band is configured to selectively engage a brake (130, 132) of the rotary gripping apparatus.  
Therefore it would have been obvious to modify Nevens as taught by Smith to obtain the invention as specified in the claim for the expected benefit of providing a means for controlling rotation of the rotary gripping apparatus. 
As concerns claim 18, Nevens discloses the method of claim 17, however fails to specify wherein prior to rotating the cam body relative to the jaw carrier to radially extend the at least one active jaw, a brake of the jaw carrier is engaged by a brake band assembly of the power tong.  
Smith et al (WO 2018/164664) teaches a brake band assembly in a power tong system, comprising a brake band (113), wherein the brake band is configured to selectively engage a brake (130, 132) of the rotary gripping apparatus.  
Therefore it would have been obvious to modify Nevens as taught by Smith to obtain the invention as specified in the claim for the expected benefit of providing a means for controlling rotation of the rotary gripping apparatus. 

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Nevens in view of Bouligny Jr. et al (US 7,621,202).
As concerns claim 13, Nevens discloses the rotary gripping apparatus of claim 9, wherein the active jaw includes: 
a roller assembly (30) configured to engage the cam (dotted line in Figure 1), wherein the roller assembly is configured to move the active jaw from the retracted position to the extended position as roller assembly slides along the cam; 
Nevens fails to specify a follower member configured to follow a slot of the cam body adjacent to the cam, wherein the follower member and slot are configured to move the active jaw from the extended position to the retracted position.  
Bouligny, Jr. et al (US 7,621,202) however teaches a system comprising a follower member (20D. 21D) configured to follow a slot (43, Column 3, Lines 54-63) of the cam body adjacent to the cam, wherein the follower member and slot are configured to move the active jaw from the extended position to the retracted position.  
Therefore it would have been obvious to modify Nevens as taught by Bouligny Jr to obtain the invention as specified in the claim for the expected benefit of providing an alignment point to more easily set the cam in a desired orientation. 

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Nevens in view of Smith et al (US 10,472,905).
As concerns claim 14, Nevens discloses the rotary gripping apparatus of claim 9, however fails to specify wherein the jaw carrier has at least one slide bearing configured to guide the active jaw from the retracted position to the extended position.  
Smith et al (US 10,472,905) however teaches a system wherein the jaw carrier has at least one slide bearing (133, 134) configured to guide the active jaw (140) from the retracted position to the extended position.  
Therefore it would have been obvious to modify Nevens as taught by Smith to obtain the invention as specified in the claim for the expected benefit of maintaining proper relative placement of the active jaws during movement. 

Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON L LEMBO whose telephone number is (571)270-3065.  The examiner can normally be reached on Monday-Friday, 7am-4pm.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Troutman can be reached on 5712703654.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/AARON L LEMBO/
Primary Examiner
Art Unit 3679